Case 3:15-md-02670-JLS-MDD Document 2023-7 Filed 09/19/19 PageID.154662 Page 1 of
                                      20




                        EXHIBIT 53
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00249-EMC
                              Document
                                   Document
                                       2023-732Filed
                                                 Filed
                                                     09/19/19
                                                       08/02/17PageID.154663
                                                                Page 1 of 19 Page 2 of
                                         20




      LESLIE A. WULFF (CSBN 277979)
      MANISH KUMAR (CSBN 269493)
  2   ANN CHO LUCAS (CSBN 309026)
      United States Department of Justice
  3   Antitrust Division
      450 Golden Gate A venue
  4
      Box 3 6046, Room I 0-0 IO I
  5   San Francisco, California 94102
      Telephone: (415) 934-5300
  6   Leslie.Wulff@usdoj.gov
  7
      Attorneys for the United States of America
  8

  9
                                   UNITED STATES DISTRICT COURT
 10
                                  NORTHERN DISTRICT OF CALIFORNIA
 11
                                        SAN FRANCISCO DIVISION
 12

 13    UNITED STATES OF AMERICA,                        Case No. CR 17-00249 EMC
 14                  Plaintiff,
 15                                                     AMENDED PLEA AGREEMENT

 16                  v.

 17
       BUMBLE BEE FOODS, LLC,
 18
                     Defendant.
 19

 20          The United States of America and Bumble Bee Foods, LLC ("defendant"), a limited

 21   liability company organized and existing under the laws of Delaware, hereby enter into the

 22   following Plea Agreement pursuant to Rule 11 ( c )( 1)(C) of the Federal Rules of Criminal

 23   Procedure ("Fed. R. Crim. P."):

 24                                     RIGHTS OF DEFENDANT
 25          I.      The defendant understands its rights:

 26                  (a)    to be represented by an attorney;

 27                  (b)    to be charged by Indictment;

 28                  (c)    to plead not guilty to any criminal charge brought against it;


      PLEA AGREEMENT
      CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00249-EMC
                              Document
                                   Document
                                       2023-732Filed
                                                 Filed
                                                     09/19/19
                                                       08/02/17PageID.154664
                                                                Page 2 of 19 Page 3 of
                                         20




                     (d)     to have a trial by jury, at which it would be presumed not guilty of the

  2          charge and the United States would have to prove every essential element of the charged

  3          offense beyond a reasonable doubt for it to be found guilty;

  4                  (e)      to confront and cross-examine witnesses against it and to subpoena

  5          witnesses in its defense at trial ;

  6                  (f)     to appeal its conviction if it is found guilty; and

  7                  (g)     to appeal the imposition of sentence against it.

  8               AGREEMENT TO PLEAD GUILTY AND WAIVE CERTAIN RIGHTS

  9          2.      The defendant knowingly and voluntarily waives the rights set out in

 10   subparagraphs l(b)-(g) above. The defendant also knowingly and voluntarily waives the right to

 11   file any appeal, any collateral attack, or any other writ or motion, including but not limited to an

 12   appeal under 18 U.S.C. § 3742, that challenges the sentence imposed by the Court if that

 13   sentence is consistent with or below the recommended sentence in Paragraph 9 of this Plea

 14   Agreement, regardless of how the sentence is determined by the Court. For purposes of the

 15   waiver of appeal, the sentence imposed is deemed consistent with or below the recommended

 16   sentence in Paragraph 9 even if the sentence imposed includes a term of probation if it is

 17   otherwise consistent with or below the recommended sentence in Paragraph 9, unless the term of

 18   probation exceeds the length authorized by 18 U.S.C. § 356l(c). This agreement does not affect

 19   the rights or obligations of the United States as set forth in 18 U.S.C. § 3742(b)-(c). Nothing in

 20   this paragraph, however, will act as a bar to the defendant perfecting any legal remedies it may

 21   otherwise have on appeal or collateral attack respecting claims of ineffective assistance of

 22   counsel or prosecutorial misconduct. The defendant agrees that there is currently no known

 23   evidence of ineffective assistance of counsel or prosecutorial misconduct. Pursuant to Fed. R.

 24   Crim. P. 7(b), the defendant will waive indictment and plead guilty to a one-count Information to

 25   be filed in the United States District Court for the Northern District of California. The

 26   Information will charge the defendant with participating in a conspiracy to suppress and

 27   eliminate competition by reaching agreements to fix, raise, and maintain the prices of packaged

 28   seafood sold in the United States beginning at least as early as the first quarter of 2011 and


      PLEA AGREEMENT                                     2
      CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00249-EMC
                              Document
                                   Document
                                       2023-732Filed
                                                 Filed
                                                     09/19/19
                                                       08/02/17PageID.154665
                                                                Page 3 of 19 Page 4 of
                                         20




      continuing through at least as late as the fourth quarter of 2013 in violation of the Sherman

  2   Antitrust Act, 15 U.S.C. § l.

  3          3.      The defendant will plead guilty to the criminal charge described in Paragraph 2

  4   above pursuant to the terms of this Plea Agreement and will make a factual admission of guilt to

  5   the Court in accordance with Fed. R. Crim. P. 11, as set forth in Paragraph 4 below.

  6                          FACTUAL BASIS FOR OFFENSE CHARGED
  7          4.      The defendant, through its corporate representatives, has fully discussed the facts

  8   of this case with defense counsel and admits that the following facts are true and undisputed:

  9                  (a)    For purposes of this Plea Agreement, the "relevant period" is that period

 10          beginning at least as early as the first quarter of 2011 and continuing through at least as

 11          late as the fourth quarter of 20 I 3. During the relevant period, the defendant was a limited

 12          liability company organized and existing under the laws of Delaware. The defendant had

 13          its principal place of business in San Diego, California. During the relevant period, the

 14          defendant was a producer of packaged seafood, was engaged in the sale of packaged

 15          seafood in the United States, and employed 200 or more individuals. For purposes of this

 16          Plea Agreement, packaged seafood consists of shelf-stable tuna fish. Following the

 17          application ofU.S.S.G. §IBI.8, the defendant's sales of packaged seafood affecting U.S.

 18          customers totaled at least $567.7 million.

 19                  (b)    During the relevant period, the defendant, through its officers and

 20          employees, including high-level personnel of the defendant, participated in a conspiracy

 21          among major packaged-seafood-producing firms, the primary purpose of which was to

 22          fix, raise, and maintain the prices of packaged seafood sold in the United States. In

 23          furtherance of the conspiracy, the defendant, through its officers and employees, engaged

 24          in conversations and discussions and attended meetings with representatives of other

 25          major packaged-seafood-producing firms. During these conversations, discussions, and

 26          meetings, agreements and mutual understandings were reached to fix, raise, and maintain

 27          the prices of packaged seafood sold in the United States. Defendant, through its officers

 28   \\


      PLEA AGREEMENT                                      3
      CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00249-EMC
                              Document
                                   Document
                                       2023-732Filed
                                                 Filed
                                                     09/19/19
                                                       08/02/17PageID.154666
                                                                Page 4 of 19 Page 5 of
                                         20




              and employees, negotiated prices with customers and issued price announcements for

  2          packaged seafood in accordance with the agreements and mutual understandings reached.

  3                  (c)     During the relevant period, packaged seafood sold by one or more of the

  4          conspirator firms, and equipment and supplies necessary to the production and

  5          distribution of packaged seafood, as well as payments for packaged seafood, traveled in

  6          interstate commerce. The business activities of the defendant and its coconspirators in

  7          connection with the production and sale of packaged seafood that were the subject of this

  8          conspiracy were within the flow of, and substantially affected, interstate trade and

  9          commerce.

 IO                  (d)     Acts in furtherance of this conspiracy were carried out within the Northern

 11          District of California. The conspiratorial conversations, discussions, and meetings

 12          described above took place in the United States and elsewhere, and one or more of the

 13          conspirators travelled into and out of the District to negotiate and make sales of packaged

 14          seafood that was the subject of this conspiracy to customers in this District.

 15                                  ELEMENTS OF THE OFFENSE
 16          5.      The elements of the charged offense are that:

 17                  (a)     the conspiracy described in the Information existed at or about the time

 18          alleged;

 19                  (b)     the defendant knowingly became a member of the conspiracy; and

 20                  (c)     the conspiracy described in the Information either substantially affected

 21          interstate commerce in goods or services or occurred within the flow of interstate

 22          commerce in goods and services.

 23                                POSSIBLE MAXIMUM SENTENCE
 24          6.      The defendant understands that the statutory maximum penalty which may be

 25   imposed against it upon conviction for a violation of Section One of the Sherman Antitrust Act is

 26   a fine in an amount equal to the greatest of:

 27   \\

 28   \\


      PLEA AGREEMENT                                   4
      CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00249-EMC
                              Document
                                   Document
                                       2023-732Filed
                                                 Filed
                                                     09/19/19
                                                       08/02/17PageID.154667
                                                                Page 5 of 19 Page 6 of
                                         20




                     (a)    $100 million (15 U.S.C. § l);

  2                  (b)    twice the gross pecuniary gain the conspirators derived from the crime ( 18

  3          U.S.C. § 357l(c) and (d)); or

  4                  (c)    twice the gross pecuniary loss caused to the victims of the crime by the

  5          conspirators (18 U.S.C. § 3571(c) and (d)).
  6          7.      In addition, the defendant understands that:

  7                  (a)    pursuant to §8D1.2(a)(l) of the United States Sentencing Guidelines

  8          ("U.S.S.G.," " Sentencing Guidelines," or "Guidelines") or 18 U.S.C. § 356l(c)(l), the

  9          Court may impose a term of probation of at least one year, but not more than five years;

 10                  (b)     pursuant to U.S.S.G. §8B1.1 or 18 U.S.C. § 3563(b)(2) or§ 3663(a)(3),

 11          the Court may order it to pay restitution to the victims of the offense; and

 12                  (c)    pursuant to 18 U.S.C. § 30 l 3(a)(2)(B), the Court is required to order the

 13          defendant to pay a $400 special assessment upon conviction for the charged crime.

 14                                   SENTENCING GUIDELINES
 15          8.      The defendant understands that the Sentencing Guidelines are advisory, not

 16   mandatory, but that the Court must consider, in determining and imposing sentence, the

 17   Guidelines Manual in effect on the date of sentencing unless that Manual provides for greater

 18   punishment than the Manual in effect on the last date that the offense of conviction was

 19   committed, in which case the Court must consider the Guidelines Manual in effect on the last

 20   date that the offense of conviction was committed. The parties agree there is no ex post facto

 21   issue under the November l , 2016 Guidelines Manual. The Court must also consider the other

 22   factors set forth in 18 U.S.C. § 3553(a) in determining and imposing sentence. The defendant

 23   understands that the Court will make Guidelines determinations by applying a standard of

 24   preponderance of the evidence. The defendant understands that although the Court is not
 25   ultimately bound to impose a sentence within the applicable Guidelines range, its sentence must
 26   be reasonable based upon consideration of all relevant sentencing factors set forth in 18 U .S.C.

 27   § 3553(a). Pursuant to U.S.S.G. §1B1.8, the United States agrees that self-incriminating

 28   information that the defendant provides to the United States pursuant to this Plea Agreement will


      PLEA AGREEMENT                                   5
      CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00249-EMC
                              Document
                                   Document
                                       2023-732Filed
                                                 Filed
                                                     09/19/19
                                                       08/02/17PageID.154668
                                                                Page 6 of 19 Page 7 of
                                         20




      not be used to increase the volume of affected commerce or charge period attributable to the

  2   defendant or in determining the defendant's applicable Guidelines range, except to the extent

  3   provided in U.S.S.G. §1B1.8(b).

  4                                   SENTENCING AGREEMENT
  5          9.      Pursuant to Fed. R. Crim. P. I l(c)(l)(C) and subject to the full, truthful, and

  6   continuing cooperation of the defendant and its "parent companies" and "related funds," as

  7   defined in Paragraph 13 of this Plea Agreement, the United States and the defendant agree that

  8   the appropriate disposition of this case is, and agree to recommend jointly that the Court impose,

  9   a sentence requiring the defendant to pay to the United States a criminal fine of $25 million

 l O payable in installments, as set forth below, without interest pursuant to 18 U.S.C.
 11   § 3612(f)(3)(A), or that Big Catch Cayman L.P. ("Cayman") pay to the United States a

 12   maximum of $81 .5 million only in the event of a Qualifying Transaction, as defined in

 13   Attachment A filed under seal and subject to the terms and conditions contained therein (which

 14   Attachment A imposes no additional obligations on defendant), and no order ofrestitution ("the

 15   recommended sentence"). The parties agree that there exists no aggravating or mitigating

 16   circumstance of a kind, or to a degree, not adequately taken into consideration by the U.S.

 17   Sentencing Commission in formulating the Sentencing Guidelines justifying a departure pursuan

 18   to U.S.S.G. §5K2.0. The parties agree not to seek at the sentencing hearing any sentence outside

 19   of the Guidelines range nor any Guidelines adjustment for any reason that is not set forth in this

 20   Plea Agreement. The parties further agree that the recommended sentence set forth in this Plea

 21   Agreement is reasonable.

 22                  (a)    The United States and the defendant agree to recommend, in the interest o

 23          justice pursuant to 18 U.S.C. § 3572(d)(l) and U.S.S.G. §8C3.2(b) and subject to

 24          Attachment A, that the above-referenced $25 million fine be paid in the following

 25          installments: within thirty (30) days of imposition of sentence - $2 million; at the one-

 26          year anniversary of imposition of sentence ("anniversary") - $2 million; at the two-year

 27          anniversary - $4 million; at the three-year anniversary - $4 million; at the four-year

 28          anniversary - $6 million; and at the five-year anniversary - $7 million; and except as


      PLEA AGREEMENT                                    6
      CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00249-EMC
                              Document
                                   Document
                                       2023-732Filed
                                                 Filed
                                                     09/19/19
                                                       08/02/17PageID.154669
                                                                Page 7 of 19 Page 8 of
                                         20




  1        provided in Attachment A filed under seal, that the defendant may not prepay the

  2        remaining balance then-owing on the imposed criminal fine before the five-year

  3        anniversary.

  4               (b)     The defendant understands that the Court will order it to pay a $400

  5        special assessment, pursuant to 18 U.S.C. § 30 I 3(a)(2)(B), in addition to any fine

  6        imposed.

  7                (c)    In light of the civil cases filed against the defendant, including In re:

  8        Packaged Seafood Products Antitrust Litigation, (l 5-md-02670-JLS-MDD), in the

  9        United States District Court, Southern District of California, which potentially provide

 10        for a recovery of a multiple of actual damages, the recommended sentence does not

 11        include a restitution order for the offense charged in the Information.

 12                (d)    The United States may at its sole discretion recommend that the Court

 13        order a term of probation, with the condition that the defendant shall install an

 14        independent compliance monitor, at the defendant's expense, to fully implement and

 15        maintain an effective antitrust compliance program consistent with U.S.S.G. §8B2. l.

 16        The defendant may oppose the United States' recommendation of the imposition of a

 17        term of probation and the installation of a monitor. If the Court orders the installation of

 18        a monitor as a condition of probation, the defendant shall, within thirty (30) calendar day

 19        after the date of sentencing, recommend to the United States Department of Justice,

20         Antitrust Division, a pool of three qualified monitor candidates and provide a description

21         of each candidate's qualifications and credentials. The United States, in its sole

22         discretion, shall either select one of the candidates nominated by the defendant to serve a

 23        the monitor or instruct the defendant to propose three additional candidates for selection

 24        pursuant to the process set forth above. The defendant shall install the monitor within

25         sixty (60) days of the selection of the monitor by the United States. The monitor shall no

26         be an employee or agent of the defendant and shall not hold any interest in, or have any

27         relationship with, the defendant or its parent companies, related funds, directors, officers,

28         employees, agents, or business partners. The monitor shall provide quarterly reports to


      PLEA AGREEMENT                                 7
      CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
           Case 3:17-cr-00249-EMC
                              Document
                                   Document
                                       2023-732Filed
                                                 Filed
                                                     09/19/19
                                                       08/02/17PageID.154670
                                                                Page 8 of 19 Page 9 of
                                         20




  1          the Probation Office regarding antitrust compliance. The parties understand that the

  2           Court's decision regarding the term and conditions of probation will not void this Plea

  3          Agreement, unless the Court rejects the recommendation for no order of restitution. If

  4          the Court rejects the recommendation for no order of restitution, the United States and th

  5          defendant agree that this Plea Agreement, except for subparagraph l 2(b) below, will be

  6          rendered void and the defendant will be free to withdraw its guilty plea as provided in

  7          subparagraph l 2(b).

  8                   (e)    The United States and the defendant jointly submit that this Plea

  9          Agreement, together with the record that will be created by the United States and the

 10          defendant at the plea and sentencing hearings, and the further disclosure described in

 11          Paragraph 11, will provide sufficient information concerning the defendant, the crime

 12          charged in this case, and the defendant's role in the crime to enable the meaningful

 13          exercise of sentencing authority by the Court under 18 U.S.C. § 3553. The United States

 14          and defendant agree to request jointly that the Court accept the defendant's guilty plea

 15          and impose sentence on an expedited schedule as early as the date of arraignment, based

 16          upon the record provided by the defendant and the United States, under the provisions of

 17          Fed. R. Crim. P. 32(c)(l)(A)(ii), U.S.S.G. §6Al.l, and Rule 32-l(b) of the Criminal

 18          Local Rules. The Court's denial of the request to impose sentence on an expedited

 19          schedule will not void this Plea Agreement.

 20           10.    The United States and the defendant agree that the applicable Guidelines fine

 21   range exceeds the criminal fine contained in the recommended sentence set out in Paragraph 9

 22   above. The parties agree to a reduction pursuant to U.S.S.G. §8C3.3(b), resulting in the agreed-

 23   upon recommended criminal fine of $25 million, due to the inability of the defendant to pay a

 24   greater fine without substantially jeopardizing its continued viability. Subject to the full ,

 25   truthful, and continuing cooperation of the defendant and its parent companies and related funds ,

 26   as defined in Paragraph 13 of this Plea Agreement, and prior to sentencing in this case, the

 27   United States agrees that it will make a motion, pursuant to U.S.S.G. §8C4.l , for a downward

 28   departure from the Guidelines fine range, resulting in the agreed-upon recommended criminal


      PLEA AGREEMENT                                     8
      CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-732 Filed
                                                 Filed09/19/19
                                                       08/02/17 PageID.154671
                                                                 Page 9 of 19 Page 10
                                        of 20




 1   fine ofup to $81.5 million, to be paid by Cayman only in the event of a Qualifying Transaction,

 2   as defined in Attachment A filed under seal and subject to the terms and conditions described

 3   therein, because of the defendant's and its parent companies' and related funds' substantial

 4   assistance in the government's investigation and prosecutions of violations of federal criminal

 5   law in the packaged seafood industry.

 6           11.    Subject to the full, truthful, and continuing cooperation of the defendant and its

 7   parent companies and related funds, as defined in Paragraph 13 of this Plea Agreement, and prior

 8   to sentencing in this case, the United States will fully advise the Court and the Probation Office

 9   of the fact, manner, and extent of the cooperation of the defendant and its parent companies and

10   related funds, and their commitment to prospective cooperation with the United States'

11   investigation and prosecutions, all material facts relating to the defendant's involvement in the

12   charged offense, and all other relevant conduct.

13           12.    The United States and the defendant understand that the Court retains complete

14   discretion to accept or reject the recommended sentence provided for in Paragraph 9 of this Plea

15   Agreement.

16                  (a)    If the Court does not accept the recommended sentence, the United States

17          and the defendant agree that this Plea Agreement, except for subparagraph 12(6) below,

18          will be rendered void.

19                  (b)    If the Court does not accept the recommended sentence, the defendant will

20          be free to withdraw its guilty plea (Fed. R. Crim. P. l l(c)(5) and (d)). If the defendant

21          withdraws its plea of guilty, this Plea Agreement, the guilty plea, and any statement made

22          in the course of any proceedings under Fed. R. Crim. P. 11 regarding the guilty plea or

23          this Plea Agreement or made in the course of plea discussions with an attorney for the

24          government will not be admissible against the defendant in any criminal or civil

25          proceeding, except as otherwise provided in Fed. R. Evid. 410. In addition, the defendan

26          agrees that, if it withdraws its guilty plea pursuant to this subparagraph of this Plea
27          Agreement, the statute of limitations period for any offense referred to in Paragraph 16 o

28          this Plea Agreement will be tolled for the period between the date of signature of this


     PLEA AGREEMENT                                     9
     CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-7
                                            32 Filed
                                                Filed09/19/19
                                                      08/02/17 PageID.154672
                                                               Page 10 of 19 Page 11
                                        of 20




            Plea Agreement and the date the defendant withdrew its guilty plea or for a period of

 2          sixty (60) days after the date of signature of this Plea Agreement, whichever period is

 3          greater.

 4                                   DEFENDANT'S COOPERATION
 5           13.       The defendant and its parent companies and related funds will cooperate fully and

 6   truthfully with the United States in the prosecution of this case, the current federal investigation

 7   of violations of federal antitrust and related criminal laws involving the production and sale of

 8   packaged seafood in the United States, any federal investigation resulting therefrom, and any

 9   litigation or other proceedings arising or resulting from any such investigation to which the

10   United States is a party (collectively "Federal Proceeding"). Federal Proceeding includes, but is

11   not limited to, an investigation, prosecution, litigation, or other proceeding regarding obstruction

12   of, the making of a false statement or declaration in, the commission of perjury or subornation of

13   perjury in, the commission of contempt in, or conspiracy to commit such offenses in, a Federal

14   Proceeding. For purposes of this Plea Agreement, the defendant's "parent companies" are:

15   (1) Lion Capital LLP; (2) Lion Capital (Americas) Inc.; (3) Bumble Bee Parent, Inc.; (4) Bumble

16   Bee Holdings, Inc.; (5) Big Catch Cayman L.P.; and (6) Lion/Latimer GP II (Guernsey) Limited.

17   For purposes of this Plea Agreement, the defendant's "related funds" are : (I) Lion Capital III GP

18   Ltd; (2) Lion Capital Fund III LP; (3) Lion Capital Fund Ill (USD) LP; (4) Lion Capital Fund III

19   SBS LP; (5) Lion Capital Fund III SBS (USD) LP; (6) Lion Capital Carry III L.P.; (7) Lion

20   Capital (Guernsey) III Limited; (8) Lion/Big Catch Cayman Ltd.; (9) Bumble Bee Holdco SCA;

21   (10) Bumble Bee Foods S.a.r.L.; (11) Clover Leaf Seafood S.a.r.L.; (12) Bumble Bee GP

22   S.a.r.L.; (13) Lion/Big Catch Coinvestors 1 LP; and (14) Lion Capital General Partner LLP. The

23   full, truthful, and continuing cooperation of the defendant and its parent companies and related

24   funds will include but not be limited to:

25                     (a)    producing to the United States all documents, information, and other

26          materials, wherever located, not protected under the attorney-client privilege or the work-

27          product doctrine, in the possession, custody, or control of the defendant and its parent

28   \\


     PLEA AGREEMENT                                     10
     CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-7
                                            32 Filed
                                                Filed09/19/19
                                                      08/02/17 PageID.154673
                                                               Page 11 of 19 Page 12
                                        of 20




            companies and related funds, that are requested by the United States in connection with

 2          any Federal Proceeding; and

 3                  (b)     using their best efforts to secure the full, truthful, and continuing

 4          cooperation of the current individual members of defendant's parent companies who are

 5          listed in Paragraph 1 of Attachment B filed under seal and the current directors, officers,

 6          and employees of the defendant and of its parent companies as may be requested by the

 7          United States. Such efforts will include, but not be limited to, making these persons

 8          available in the United States at the defendant's expense for interviews and the provision

 9          of testimony in grand jury, trial, and other judicial proceedings in connection with any

10          Federal Proceeding. For purposes of this Plea Agreement, "current directors, officers,

11          and employees of the defendant and of its parent companies" are individuals who are

12          directors, officers, or employees of the defendant or of its parent companies as of the date

13          of signature of this Plea Agreement. For purposes of this Plea Agreement, "current

14          individual members of the defendant's parent companies" are the individuals listed in

15          Paragraph 1 of Attachment B filed under seal.

I6   This subparagraph I 3(b) does not apply to: Walter Scott Cameron and Kenneth Worsham (who

17   have entered into separate plea agreements with the United States); the individuals listed in

18   Paragraph 2 of Attachment B filed under seal, regardless of their employment status; any former

19   director, officer, or employee of the defendant or of its parent companies; any current or former

20   member, director, officer, or employee of defendant's related funds; or any former individual

21   member or current or former corporate member of defendant's parent companies.

22           14.    The full, truthful, and continuing cooperation of the individuals listed in

23   Paragraph 1 of Attachment B filed under seal and the current directors, officers, and employees

24   of the defendant and of its parent companies will be subject to the procedures and protections of

25   this paragraph, and will include, but not be limited to:

26                  (a)     producing in the United States all documents, including claimed personal

27          documents, and other materials, wherever located, not protected under the attorney-client

28   \\


     PLEA AGREEMENT                                     11
     CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-7
                                            32 Filed
                                                Filed09/19/19
                                                      08/02/17 PageID.154674
                                                               Page 12 of 19 Page 13
                                        of 20




            privilege or the work-product doctrine, that are requested by attorneys and agents of the

 2          United States in connection with any Federal Proceeding;

 3                  (b)    making himself or herself available for interviews in the United States, not

 4          at the expense of the United States, upon the request of attorneys and agents of the Unite

 5          States in connection with any Federal Proceeding;

 6                  (c)    responding fully and truthfully to all inquiries of the United States in

 7          connection with any Federal Proceeding, without falsely implicating any person or

 8          intentionally withholding any information, subject to the penalties of making a false

 9          statement or declaration ( I 8 U.S.C. §§ I 001, 1623), obstruction of justice (18 U.S.C.

10          § 1503, et seq.), or conspiracy to commit such offenses;

11                  (d)    otherwise voluntarily providing the United States with any material or

12          information not requested in (a) - (c) of this paragraph and not protected under the

13          attorney-client privilege or work-product doctrine that he or she may have that is related

14          to any Federal Proceeding;

15                  (e)     when called upon to do so by the United States in connection with any

16          Federal Proceeding, testifying in grand jury, trial, and other judicial proceedings in the

17          United States fully, truthfully, and under oath, subject to the penalties of perjury (18

18          U.S.C. § 1621), making a false statement or declaration in grand jury or court

19          proceedings (18 U.S.C. § 1623), contempt (18 U.S.C. §§ 401-402), and obstruction of

20          justice (18 U.S.C. § 1503, et seq.); and

21                  (f)    agreeing that, if the agreement not to prosecute him or her in this Plea

22          Agreement is rendered void under subparagraph 16(c), the statute of limitations period

23          for any Relevant Offense, as defined in subparagraph 16(a), will be tolled as to him or he

24          for the period between the date of signature of this Plea Agreement and six (6) months

25          after the date that the United States gave notice of its intent to void its obligations to that

26          person under this Plea Agreement.

27   This Paragraph 14 does not apply to: Walter Scott Cameron and Kenneth Worsham (who have

28   entered into separate plea agreements with the United States); the individuals listed in Paragraph


     PLEA AGREEMENT                                     12
     CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-7
                                            32 Filed
                                                Filed09/19/19
                                                      08/02/17 PageID.154675
                                                               Page 13 of 19 Page 14
                                        of 20




     2 of Attachment B filed under seal, regardless of their employment status; any former director,

 2   officer, or employee of the defendant or of its parent companies; any current or former member,
 3   director, officer, or employee of defendant's related funds; or any former individual member or

 4   current or former corporate member of defendant's parent companies.

 5                                   GOVERNMENT'S AGREEMENT
 6          15.       Subject to the full, truthful, and continuing cooperation of the defendant and its

 7   parent companies and related funds, as defined in Paragraph 13 of this Plea Agreement, and upo

 8   the Court's acceptance of the guilty plea called for by this Plea Agreement and the imposition of

 9   the recommended sentence, the United States agrees that it will not bring further criminal

IO   charges against the defendant or its parent companies or related funds for any act or offense

11   committed before the date of signature of this Plea Agreement that was undertaken in furtheranc

12   of an antitrust conspiracy involving the production or sale of packaged seafood in the United
13   States ("Relevant Offense"). The nonprosecution terms of this paragraph do not apply to (a) any

14   acts of subornation of perjury (18 U.S.C. § 1622), making a false statement (18 U.S.C. § 1001),

15   obstruction of justice (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or

16   conspiracy to commit such offenses; (b) civil matters of any kind; (c) any violation of the federal

17   tax or securities laws or conspiracy to commit such offenses; or (d) any crime of violence.

18          16.       The United States also agrees to the following:

19                    (a)    Upon the Court's acceptance of the guilty plea called for by this Plea

20          Agreement and the imposition of the recommended sentence and subject to the

21          exceptions noted in subparagraph l6(c), the United States agrees that it will not bring

22          criminal charges against the individuals listed in Paragraph 1 of Attachment B filed under

23          seal or any current director, officer, or employee of the defendant or of its parent

24          companies for any act or offense committed before the date of signature of this Plea

25          Agreement and while that person was acting as a member, director, officer, or employee

26          of the defendant or of its parent companies that was undertaken in furtherance of an

27          antitrust conspiracy involving the production or sale of packaged seafood in the United

28          States;


     PLEA AGREEMENT                                      13
     CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-7
                                            32 Filed
                                                Filed09/19/19
                                                      08/02/17 PageID.154676
                                                               Page 14 of 19 Page 15
                                        of 20




                 (b)       Should the United States determine that the individuals listed in Paragraph

 2        1 of Attachment B filed under seal or any current director, officer, or employee of the

 3        defendant or of its parent companies may have information relevant to any Federal

 4        Proceeding, the United States may request that person's cooperation under the terms of

 5        this Plea Agreement by written request delivered to counsel for the individual (with a

 6        copy to the undersigned counsel for the defendant) or, if the individual is not known by

 7        the United States to be represented, to the undersigned counsel for the defendant;

 8               (c)       If any person requested to provide cooperation under subparagraph l 6(b)
 9        fails to comply fully with his or her obligations under Paragraph 14, then the terms of this

10        Plea Agreement as they pertain to that person and the agreement not to prosecute that

11        person granted in this Plea Agreement will be rendered void, and the United States may

12        prosecute such person criminally for any federal crime of which the United States has

13        knowledge, including, but not limited to any Relevant Offense;

14               (d)       Except as provided in subparagraph l 6(e), information provided by a

15        person described in subparagraph I 6(b) to the United States under the terms of this Plea

16        Agreement pertaining to any Relevant Offense, or any information directly or indirectly

17        derived from that information, may not be used against that person in a criminal case,

18        except in a prosecution for perjury or subornation of perjury (18 U .S.C. §§ 1621-22),

19        making a false statement or declaration ( 18 U .S.C. §§ l 001, 1623), obstruction of justice

20        (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or conspiracy to commit

21        such offenses;

22               (e)       If any person who provides information to the United States under this

23        Plea Agreement fails to comply fully with his or her obligations under Paragraph 14 of

24        this Plea Agreement, the agreement in subparagraph 16(d) not to use that information or

25        any information directly or indirectly derived from it against that person in a criminal

26        case will be rendered void;

27               (f)       The nonprosecution terms of this paragraph do not apply to civil matters

28        of any kind; any violation of the federal tax or securities laws or conspiracy to commit


     PLEA AGREEMENT                                  14
     CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-7
                                            32 Filed
                                                Filed09/19/19
                                                      08/02/17 PageID.154677
                                                               Page 15 of 19 Page 16
                                        of 20




            such offenses; any crime of violence; or perjury or subornation of perjury (18 U.S.C.

 2          §§ I 621-22), making a false statement or declaration ( 18 U .S.C. §§ I 00 I, 1623),

 3          obstruction of justice (I 8 U.S.C. § I 503, et seq.), contempt (18 U.S.C. §§ 401-402), or

 4          conspiracy to commit such offenses;

 5                  (g)     Documents provided under subparagraphs 13(a) and 14(a) will be deemed

 6          responsive to outstanding grand jury subpoenas issued to the defendant or its parent

 7          companies or related funds; and

 8                  (h)     The nonprosecution terms of this Plea Agreement do not apply to Walter

 9          Scott Cameron and Kenneth Worsham (who have entered into separate plea agreements

10          with the United States); the individuals listed in Paragraph 2 of Attachment B filed under

11          seal, regardless of their employment status; any former director, officer, or employee of

12          the defendant or of its parent companies; any current or former member, director, officer,

13          or employee of defendant's related funds; or any former individual member or current or

14          former corporate member of defendant's parent companies.

15           17.    The United States agrees that when any person travels to the United States for

16   interviews, grand jury appearances, or court appearances pursuant to this Plea Agreement, or for

17   meetings with counsel in preparation therefor, the United States will take no action, based upon

18   any Relevant Offense, to subject such person to arrest, detention, or service of process, or to

19   prevent such person from departing the United States. This paragraph does not apply to an

20   individual's commission of perjury or subornation of perjury (18 U.S.C. §§ 1621-22), making a

21   false statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C.

22   § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or conspiracy to commit such offenses.

23           I 8.   The defendant understands that it may be subject to suspension or debarment

24   action by state or federal agencies other than the United States Department of Justice, Antitrust

25   Division, based upon the conviction resulting from this Plea Agreement, and that this Plea

26   Agreement in no way controls what action, if any, other agencies may take. However, the

27   Antitrust Division agrees that, if requested, it will advise the appropriate officials of any

28   governmental agency considering such action of the fact, manner, and extent of the cooperation


     PLEA AGREEMENT                                     15
     CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-7
                                            32 Filed
                                                Filed09/19/19
                                                      08/02/17 PageID.154678
                                                               Page 16 of 19 Page 17
                                        of 20




     of the defendant and its parent companies and related funds as a matter for that agency to

 2   consider before determining what action, if any, to take. The defendant nevertheless affirms that

 3   it wants to plead guilty regardless of any suspension or debarment consequences of its plea.

 4                                 REPRESENTATION BY COUNSEL
 5           19.    The defendant has been represented by counsel and is fully satisfied that its

 6   attorneys have provided competent legal representation. The defendant has thoroughly reviewed

 7   this Plea Agreement and acknowledges that counsel has advised it of the nature of the charge,

 8   any possible defenses to the charge, and the nature and range of possible sentences.

 9                                          VOLUNTARY PLEA
10          20.     The defendant's decision to enter into this Plea Agreement and to tender a plea of

11   guilty is freely and voluntarily made and is not the result of force, threats, assurances, promises,

12   or representations other than the representations contained in this Plea Agreement and

13   Attachments A and B. The United States has made no promises or representations to the

14   defendant as to whether the Court will accept or reject the recommendations contained within

15   this Plea Agreement.

16                               VIOLATION OF PLEA AGREEMENT
17          21.     The defendant agrees that, should the United States determine in good faith,

18   during the period that any Federal Proceeding is pending, that the defendant or its parent

19   companies or related funds have failed to provide full, truthful, and continuing cooperation, as

20   defined in Paragraph 13 of this Plea Agreement, or have otherwise violated any provision of this

21   Plea Agreement, except for the conditions of probation (if imposed), via lations of which are

22   subject to 18 U.S.C. § 3565, the United States will notify counsel for the defendant in writing by

23   personal or overnight delivery, email, or facsimile transmission and may also notify counsel by

24   telephone of its intention to void any of its obligations under this Plea Agreement (except its

25   obligations under this paragraph), and the defendant and its parent companies and related funds

26   will be subject to prosecution for any federal crime of which the United States has knowledge

27   including, but not limited to, the substantive offenses relating to the investigation resulting in this

28   Plea Agreement. The defendant may seek Court review of any determination made by the


     PLEA AGREEMENT                                     16
     CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-7
                                            32 Filed
                                                Filed09/19/19
                                                      08/02/17 PageID.154679
                                                               Page 17 of 19 Page 18
                                        of 20




     United States under this paragraph to void any of its obligations under this Plea Agreement. The

 2   defendant agrees that, in the event that the United States is released from its obligations under
 3   this Plea Agreement and brings criminal charges against the defendant or its parent companies or

 4   related funds for any offense referred to in Paragraph 15 of this Plea Agreement, the statute of

 5   limitations period for such offense will be tolled for the period between the date of signature of

 6   this Plea Agreement and six (6) months after the date the United States gave notice of its intent

 7   to void its obligations under this Plea Agreement.

 8          22.     The defendant understands and agrees that in any further prosecution

 9   of it or its parent companies or related funds resulting from the release of the United States from
10   its obligations under this Plea Agreement because of the defendant's or its parent companies' or

II   related funds' violation of this Plea Agreement, any documents, statements, information,

12   testimony, or evidence provided by it; its parent companies or related funds; the individuals
13   listed in Paragraph I of Attachment B filed under seal; or its or its parent companies' current

14   directors, officers, or employees, including the stipulated factual basis in Paragraph 4 of this

15   Agreement, to attorneys or agents of the United States, federal grand juries, or courts, and any
I6   leads derived therefrom, may be used against it or its parent companies or related funds. In

17   addition, the defendant unconditionally waives its right to challenge the use of such evidence in

I8   any such further prosecution, notwithstanding the protections of Fed. R. Evid. 4 I 0.

19                                   ENTIRETY OF AGREEMENT
20          23.     This Plea Agreement and Attachments A and B constitute the entire agreement

21   between the United States and the defendant concerning the disposition of the criminal charge in

22   this case. This Plea Agreement cannot be modified except in writing, signed by the United

23   States and the defendant.

24          24.     The undersigned is authorized to enter this Plea Agreement on behalf of the

25   defendant as evidenced by the Resolution of the Board of Directors of the defendant attached to,

26   and incorporated by reference in, this Plea Agreement.

27   \\

28   \\


     PLEA AGREEMENT                                     17
     CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-7
                                            32 Filed
                                                Filed09/19/19
                                                      08/02/17 PageID.154680
                                                               Page 18 of 19 Page 19
                                        of 20




              25.     The undersigned attorneys for the United States have been authorized

 2   by the Attorney General of the United States to enter this Plea Agreement on behalf of the

 3   United States.

 4            26.     A facsimile or PDF signature will be deemed an original signature for the purpose

 5   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of

 6   executing this Plea Agreement.

 7                                                          Respectfully submitted,

 8
 9   BY: _ _ _ _ _ _ _ _ _ _ _ __                      BY:
        Jill Irvin                             Leslie A. Wulff
IO
        Senior Vice President and General Counsel                Manish Kumar
11      Bumble Bee Foods, LLC                                    Ann Cho Lucas
                                                                 Trial Attorneys
12                                                               United States Department of Justice
                                                                 Antitrust Division
13
14   Dated_ :                                               Dated:

15
16   BY:_ _ _ _ _ _ _ _ _ _ _ __
       Richard G. Parker
17     Mark A. Racanelli
       Steven J. Olson
18
       O' Melveny & Myers LLP
19     Counsel forBumble Bee Foods, LLC

20   Dated:
21

22

23

24

25

26

27

28

     PLEA AGREEMENT                                    18
     CASE NO. CR 17-00249 EMC
Case 3:15-md-02670-JLS-MDD
          Case 3:17-cr-00249-EMC
                              Document
                                  Document
                                       2023-7
                                            32 Filed
                                                Filed09/19/19
                                                      08/02/17 PageID.154681
                                                               Page 19 of 19 Page 20
                                        of 20




              25 .    The undersigned attorneys for the United States have been authorized
 2   by the Attorney General of the United States to enter this Plea Agreement on behalf of the
 3   United States.
 4            26.     A facsimile or PDF signature will be deemed an original signature for the purpose
 5   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of
 6   executing this Plea Agreement.
 7                                                          Respectfully submitted,
 8
     BY:
 9                                                          BY:
                           Jill Irvin                          Leslie A. Wulff
10
           Senior ice President and General Counsel            Manish Kumar
II         Bumble Bee Foods, LLC                               Ann Cho Lucas
                                                               Trial Attorneys
12                                                             United States Department of Justice
                                                               Antitrust Division
13
\4   Dated:                                                 Dated:

15
16   BY: - - - - - - - - - - - - -
       Richard G. Parker
17     Mark A. Racanelli
18
       Steven J. Olson
       O'Melveny & Myers LLP
19     Counsel for Bumb Bee Foods, LLC
20   Dated:           8/2/17
21
22
23

24
25
26
27
28

     PLEA AGREEMENT                                    18
     CASE NO. CR 17-00249 EMC
